Citation Nr: 0938282	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-26 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include depression and a nervous disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for back pain.

4.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1979 until April 
1992, including a tour of duty in the Persian Gulf.  The 
Veteran had subsequent service in the Army National Guard of 
Puerto Rico from August 1993 until December 1999.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an August 2007 statement, the Veteran advised the RO that 
he was recently granted Social Security Administration 
disability benefits based upon his claimed disabilities.  
However, complete copies of the medical records upon which 
any disability decision was based, as well as any agency 
decision with the associated List of Exhibits, have not been 
made part of the claims file.  VA's duty to assist extends to 
obtaining records from the Social Security Administration. 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c)(2) see Dixon v. 
Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 
Vet. App. 181, 188 (1992).  

Concerning the claim for service connection for depression 
and a nervous disability, recent case law provides that the 
scope of mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  In this regard, private medical records 
reflect a diagnosis of posttraumatic stress disorder (PTSD).  
Accordingly, additional development is necessary to elucidate 
any claimed stressors, and if necessary, attempt to verify 
the stressors.  

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. § 
3.159(c)(4). See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

In the present case, the Veteran has diagnoses of depression 
and PTSD.  However, it is unclear if the diagnosis of PTSD 
complies with the DSM-IV.  38 C.F.R. § 4.125 (noting that the 
diagnostic criteria, including those related to stressors, 
set forth in The American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders, (4th ed. 1994) 
(DSM-IV) for mental disorders have been adopted by the VA).  
As such, the examiner should clarify the Veteran's current 
diagnosis.  

The record also includes medical evidence, such as the 
December 2004 VA outpatient treatment record, which related 
the Veteran described bad experiences while in the Persian 
Gulf and noted his symptoms were exacerbated by the conflict 
in Iraq.  Private medical records noted the Veteran had 
nightmares related to his service in the Gulf.  Accordingly, 
the Board is of the opinion that the Veteran has met the 
criteria of 38 C.F.R. § 3.159 and a VA examination should be 
obtained. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Finally, the record reflects the RO issued a Statement of the 
Case (SOC) on the issues in June 2006 and issued a 
Supplemental Statement of the Case in May 2007.  The RO then 
certified the claims on appeal in August 2007 and transferred 
the claims file to the Board.  After the RO certified the 
appeal, the Veteran submitted additional lay evidence that 
appears to be relevant to the issues on appeal.  This 
evidence was received at the RO in August 2007; however, the 
Veteran did not provide a waiver of the initial review of 
that evidence by the RO prior to its submission for review to 
the Board. See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 
20.1304.  Since the additional evidence in question is 
neither duplicative of other evidence nor irrelevant, and 
since a Supplemental Statement of the Case (SSOC) pertaining 
to that evidence was not issued, this evidence must be 
referred back to the RO.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request the Veteran 
provide any additional information needed 
to clarify his claimed stressors, 
including the specific dates, locations, 
names of other persons involved, units 
involved, etc., relating to his claimed 
stressors. The Veteran should be advised 
that his information is necessary to 
obtain supportive evidence of the claimed 
stressful event in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted. Specifically, the Veteran 
should be advised that he may provide 
buddy statements or other corroborating 
evidence that may support his claimed in- 
service stressors.

2.  After the above, the RO/AMC shall take 
such additional development action as it 
deems proper with respect to the claims, 
including requesting unit records, such as 
sick call and morning reports or other 
alternate source records, attempting to 
verify any reported stressors  and 
conducting any other appropriate VA 
examinations.  In doing so, the RO/AMC 
shall follow any applicable regulations 
and directives implementing the provisions 
of the VCAA as to its notice and 
development. 

3.  The RO/AMC shall attempt to obtain 
additional documents concerning the 
Veteran's Social Security Administration 
(SSA) benefits; specifically, any List of 
Exhibits associated with the SSA's 
decision, including copies of all of the 
medical records concerning the Veteran's 
claims on appeal.

4.  The RO/AMC shall afford the Veteran an 
appropriate VA examination to ascertain 
the nature and etiology of any psychiatric 
disability, including depression and PTSD, 
that may be present.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, and following this 
review and the examination render an 
opinion as to the following:

a) The examiner should clarify the 
Veteran's diagnosis and specifically 
comment on whether the Veteran has a 
diagnosis of PTSD consistent with the 
criteria for a diagnosis under the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  
If the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied, and 
a diagnosis of PTSD is deemed appropriate, 
the examiner should comment upon the link 
between the current symptomatology and one 
or more of the inservice stressors 
reported by the Veteran.

b) Whether it is at least as likely as not 
(a 50% probability or more) that any 
diagnosed psychiatric disability, 
including the currently diagnosed 
depression, is related to any event or 
incident in service.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

5.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence, including the 
evidence the Veteran submitted in July 
2007.  The RO/AMC shall take any 
additional evidentiary or procedural 
development deemed necessary to fully and 
fairly adjudicate the issues of 
entitlement to service connection for a 
right shoulder disability, back pain, and 
headaches, to include as due to an 
undiagnosed illness.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


